TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00325-CV


                                           J. B., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                  FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            NO. 317,553-B, THE HONORABLE DALLAS SIMS, JUDGE PRESIDING



                                             ORDER


PER CURIAM


               Appellant J. B. filed her notice of appeal on July 12, 2021. The appellate record

was complete on July 22, 2021, making appellant’s brief due on August 11, 2021. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Kacie Biebas to file appellant’s brief no later than August 31,

2021. If the brief is not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on August 16, 2021.

Before Chief Justice Byrne, Justices Triana and Kelly